Citation Nr: 1722354	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from April to July 1987, and served on active duty from April to May 2006 and from January to August 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for the claimed disability.

In December 2011, the Board denied the Veteran's claim.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2012 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacating and remanding the matter to the Board.  The Board remanded the case in August 2013, and the case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his diabetes had its onset in service or was aggravated by service.  In a June 2006 statement, the Veteran asserted that his disability began in May 2006.  He stated that he had never had any health problems until then, and the diabetes was a "serious turn" in his life.  In a February 2008 substantive appeal (VA Form 9), the Veteran asserted that the military aggravated his diabetes.

Two letters were submitted in July 2008 by a private physician assistant, L.V., which provided somewhat conflicting information but nevertheless indicate that the Veteran was first diagnosed with diabetes mellitus during the period of time between his release from ACDUTRA in July 1987 and his active duty in April 2006.  

Service treatment records (STRs) from the Veteran's period of ACDUTRA are silent for mention of any complaints, diagnosis, or treatment of diabetes or relative symptoms.  

STRs from May 2006 indicate that the Veteran was seen for a pre-deployment screening for rule-out diabetes mellitus.  The Veteran reported that he had a history of "elevated sugar" between 2000 and 2001; he was put on Avandamet, which was discontinued in 2002 due to good glycemic control.  The Veteran had polyuria, but denied symptoms of fatigue, malaise, polyphagia, polydipsia, nocturia, or weight changes for the past three years.  He also denied blurred vision or exercise intolerance.  He was assessed as having diabetes mellitus, and started on Glucophage.  The Veteran was found to be not deployable; he put on temporary physical profile and recommended for release from active duty (REFRAD).

In December 2016, the Veteran's physician, Dr. S.E., submitted a letter indicating that after reviewing the Veteran's records, it was more likely than not that the Veteran's diabetes condition was aggravated by his military service.

The Board finds that Dr. S.E.'s opinion is not a sufficient basis on which to determine whether the Veteran's diabetes was aggravated by his active service.  See 38 C.F.R. § 3.306.  It is unclear whether Dr. S.E. reviewed the Veteran's STRs before rendering his opinion, or merely reviewed the Veteran's prior treatment records at his practice.  Dr. S.E. also did not provide a sufficiently detailed rationale for his conclusion; rather, he simply indicated his opinion that it was more likely than not that the Veteran's diabetes was aggravated by his military service, and provided no further discussion.  Thus, the Board finds that a VA medical examination and medical opinion is necessary.  

Additionally, the complete treatment records from Dr. S.E. are not associated with the claims file and should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his diabetes mellitus.  He should specifically be requested to complete a release for Dr. S.E. from Aulander Medical Practice.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record. 

 If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159 (e) (2014).

2.  Schedule the Veteran for a VA diabetes mellitus examination to determine the nature and likely etiology of his diabetes mellitus.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the diabetes, including discussion of the first diagnosis, and the 2006 in-service diagnosis.  

The examiner should provide opinion as to the following:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus is related to incident, injury, or event in active service. 

(b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes increased in severity during service in 2006.

(c) If the opinion for (b) is positive, then the examiner should offer an opinion as to whether it is clear and unmistakable (i.e., undebatable) that any increase in severity was due to the natural progress of the disease.

(d) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes increased in severity during service in 2009.

(c) If the opinion for (d) is positive, then the examiner should offer an opinion as to whether it is clear and unmistakable (i.e., undebatable) that any increase in severity was due to the natural progress of the disease.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, if any, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




